Citation Nr: 0025778
Decision Date: 09/27/00	Archive Date: 12/28/00

DOCKET NO. 97-34 643               DATES SEP 27, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Petersburg, Florida 

THE ISSUE 

Entitlement to service connection for post-traumatic stress
disorder. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to September 1975.
This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a July 1996 rating decision.

FINDING OF FACT

The veteran has presented competent evidence that he currently has
PTSD related to his active service.

CONCLUSION OF LAW

The veteran has presented a well-grounded claim for service
connection for PTSD. 38 U.S.C.A. 1110, 5107 (West 1991); 38 C.F.R.
3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of
submitting a claim that is well grounded. 38 U.S.C.A. 5107(a) (West
1991). The VA benefits system requires more than just an allegation
of entitlement. A claimant must submit supporting evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is plausible. Tirpak v. Derwinski, 2 Vet App. 609,
611 (1992). Although the claim need not be conclusive, the statute
requires the claim to be accompanied by some evidence. Id.

The three elements of a "well grounded" claim for service
connection are: (1) evidence of a current disability as provided by
a medical diagnosis; (2) evidence of incurrence or aggravation of
a disease or injury in service as provided by either lay or medical
evidence, as the situation dictates; and, (3) a nexus, or link,
between the in-service disease or injury and the current disability
as provided by competent

- 2 -

medical evidence. See Caluza v. Brown, 7 Vet.App. 498, 505 (1995),
affd 78 F.3d 604 (Fed. Cir. 1996); see also Epp v. Gober, 126 F.3d
1464 (Fed. Cir. 1997). Without evidence showing that a disease or
disability is present, no plausible claim for service connection
can be presented, and the claim is not well grounded. See Brammer
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski,
2 Vet. App. 141, 144 (1992).

The United States Court of Veterans Appeals (now the United States
Court of Appeals for Veterans Claims, hereinafter the Court) has
held that a PTSD claim is well grounded where the veteran has
"submitted medical evidence of a current disability; lay evidence
(presumed to be credible for these purposes) of an in-service
stressor, which in a PTSD case is the equivalent of in-service
incurrence or aggravation; and medical evidence of a nexus between
service and the current PTSD disability". Patton v. West, 12 Vet.
App. 272, 276 (1999), citing Cohen v. Brown, 10 Vet. App. 128, 136-
37 (1997); Gaines v. West, 11 Vet. App. 353, 357 (1998); . These
criteria have been satisfied in this case. The May 1997 VA
examination report contains a diagnosis of PTSD that was based on
the veteran's description of stressful incidences in service.
Consequently, I find that the veteran has presented a well-grounded
or plausible claim for service (connection for PTSD.

ORDER

The veteran's claim for service connection for PTSD is well
grounded. To this extent only, the appeal is granted.

REMAND

Even though the Board concludes that the veteran has presented a
well-grounded claim for service connection for PTSD, additional
development of the evidence is necessary before the Board makes a
decision on the merits of this claim. Section 3.304(f) has been
amended, see 64 Fed. Reg. 32,807 (1999), and the amended version,
which was made retroactively effective to March 7, 1997, a date
before the

3 -

Board's decision on appeal, no longer requires evidence of a "clear
diagnosis" of PTSD. Harth v. West, No. 98-2061 (U.S. Vet. App. July
19, 2000). Where the law or regulation changes after a claim has
been filed or reopened, the version most favorable to the appellant
should apply. See Karnas v. Derwinski, 1 Vet. App. 308, 312-13
(1991). RO has not been afforded the initial opportunity to
evaluate the veteran's claim under the old and amended versions in
order to determine which is more favorable.

Also, additional development related to the veteran's reported
stressors should be undertaken. The veteran provided a statement of
his stressors in March 1997. He reported that in he was stationed
at Long Binh in 1971 and that, while he was on guard duty, he
observed the complete destruction of a bunker and all the people
inside. He reported that he had been located about 56 feet from the
incident. He also reported that, on another occasion while on guard
duty at Long Binh, he observed the death of a wrecker driver who
had been pinned to the bulldozer blade of a M88 vehicle. He
reported witnessing the death of the wrecker driver in 1971.

A November 1998 letter from the United States Armed Services Center
for Research of Unit Records (USASCRUR) indicates that morning
reports that can be ordered from the National Personnel Records
Center (NPRC) may be used to verify daily personnel actions such as
wounded in action and killed in action. These records should be
obtained. In addition, the copies of the veteran's duty assignments
while he was stationed in the Republic of Vietnam contained in the
claims folder are not legible.

Furthermore, the report of the March 1997 VA examination shows that
the veteran has been receiving that Social Security disability
benefits since 1993. However, the record did not show that the
veteran's records were ever obtained. These records may contain
evidence relevant to the veteran's claim. When VA is put on notice
prior to the issuance of a final decision of the possible existence
of certain records and their relevance, the BVA must seek to obtain
those records. Murincsak v. Derwinski 2 Vet. App 363, 373 (1992).

- 4 -

Finally, I note that there is some indication from the record that
a supplemental statement of the case was issued after the statement
of the case was issued in August 1997. In particular, VA Form 8
reflects that the statement of the case was issued in August 1997
and that a supplemental statement of the case was required and
furnished at some unspecified date. However, no supplemental
statement of the case has been associated with the veteran's claims
folder.

In view of the foregoing, this claim is remanded to the RO for the
following actions:

1. The RO should contact the NPRC to obtain copies of morning
reports and legible copies of personnel records, including
information on the veteran's duty assignments while he was
stationed in Vietnam.

2. The RO should obtain copies of the Social Security
Administration record that formed the basis of the award of
disability benefits. This should include a copy of the
administrative law judge's decision, if possible. All evidence
obtained should be associated with the veteran's claims folder.

3. The RO should clarify whether or not a supplemental statement of
the case was issued following the August 1997 statement of the
case. If so, a copy of the supplemental statement of the case
should be associated with the veteran's claims folder.

4. The RO should review the veteran's claim for service connection
for PTSD in light of the additional development. In particular, it
should review any additional evidence, and consider the veteran's
entitlement under the amended version of 38 C.F.R. 3.304 and apply
the holding of Karnas, supra.

5 - 

5. If the benefit sought on appeal is not granted, then the veteran
and his representative should be provided with a supplemental
statement of the case.

After he and his representative have been given an opportunity to
respond, the case file should be returned to the Board for further
appellate review, if necessary. The purpose of this REMAND is to
procure clarifying data and to comply with governing adjudicative
procedures. The Board intimates no opinion, either legal or
factual, as to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The 
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historic al and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8,44-8.45 and
38.02-38.03.

MARY GALLAGHER
Veterans Law Judge
Board of Veterans' Appeals


- 6 - 


